Case 1:20-cv-01506-JMS-MJD Document 1 Filed 05/27/20 Page 1 of 2 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

MICHAEL SKIPPER                          )
          Plaintiff                      )
                                         )
                                         )
                                         )      CASE NO. 1:20-CV-1506
v.                                       )
                                         )
CSX TRANSPORTATION INC                   )
         Defendant                       )


                             COMPLAINT FOR DAMAGES

      Comes now the Plaintiff, Michael Skipper, by counsel, and for this cause of action
against the Defendant, CSX Transportation, Inc., alleges and says:

      1.     That at all times relevant herein, the Defendant, CSX Transportation, Inc.,
             a railroad corporation incorporated in Jacksonville, Florida with its principal
             office at 500 Water Street, Jacksonville, Florida, 32202 owned, operated,
             and maintained interstate transportation in Vanderburgh County, Indiana;

      2.     That on or about June 9, 2017, the Plaintiff, Michael Skipper, who was a
             resident of the State of Georgia and was employed by Defendant, CSX
             Transportation, Inc.;

      3.     That on or about June 9, 2017, the Plaintiff, Michael Skipper, was
             transported by CSX Transportation, Inc. to his assigned work location in
             Vanderburgh County, in the State of Indiana;

      4.     That on or about June 9, 2017, the Plaintiff, Michael Skipper, became
             incapacitated while on the job with CSX Transporation, Inxc. at his assigned
             work location in Vanderburgh County, in the State of Indiana;

      5.     That on or about June 9, 2017, Plaintiff, Michael Skipper, was an employee
             of CSX Transportation, Inc. who owed a duty to Plaintiff once he become
             incapacitated while on the job and did not receive adequate medical attention
             or care and was not transported to a local hospital in a timely manner
             resulting in serious injuries to Michael Skipper.

      6.     That the proximate cause of the aforementioned injury was negligence on
             the part of the Defendant.
Case 1:20-cv-01506-JMS-MJD Document 1 Filed 05/27/20 Page 2 of 2 PageID #: 2




       7.     That as a result of Defendant’s negligence, the Plaintiff, Michael Skipper,
              sustained injuries and damages including, but not limited to injuries to his
              person, pain and suffering future pain and suffering, medical expenses, lost
              wages, future lost wages and inability to live a normal life.


        WHEREFORE, the Plaintiff, Michael Skipper, respectfully requests the Court to
enter a judgment against the Defendant/s in an amount of $750,000.00 or an amount
which will adequately compensate him for his injuries and damages, for costs of this action,
for pre-judgment, interest, and for all other just and necessary relief proper in the premises.


                                           Respectfully Submitted:
                                           /s/John P. Nichols
                                           ________________________________________
                                           John P. Nichols - Attorney No. 10357-84
                                           Attorney for Plaintiff

                                           ANDERSON & NICHOLS
                                           300 Ohio Street
                                           Terre Haute, IN 47807
                                           (812) 234-7777
                                           (812) 234-7779 - Fax



                               REQUEST FOR JURY TRIAL

       The Plaintiff requests a jury trial on all issues in this cause of action.

                                           /s/John P. Nichols
                                           ________________________________________
                                           John P. Nichols - Attorney No. 10357-84
                                           Attorney for Plaintiff
